Title: Abigail Adams to John Adams, 10 September 1777
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      Septr. 10 1777
     
     The accounts you give of the Heat of the weather, gives me great uneasiness upon account of your Health. I fear it will through throw you into a fever, or relax you so as to ruin your Health. We have had some extreem Hot weather here when the glasses have been at 92. I have slept many Nights this Summer with all my windows open which I do not remember ever to have done before. Our Hot weather you know never lasts more than 3 days at a time, and since Sepbr. came in I have been glad to sit at a fire morning and Evening; we had a small frost a night or two ago, but I believe it did not hurt any thing.
     Yesterday compleated Eight months since you left me. When shall I see you. I often dream of you, but the other Night I was very unhappy. Methought you was returnd but met me so Coldly that my Heart ackd half an hour after I waked. It would ake in earnest if I once realizd such a reception, and yet if I had a Friend whom I cared little or nothing about, I should be saved many an anxious hour. Yet I would not be destitute of that tender Solisitude notwithstanding all the pain it costs me.
     I have setled with Turner and paid him his account which amounted to £10 16s. 8d. including what you paid him. He is not in so good Bread as he was at Philadelphia, he cannot procure any Materials to work up. Sheeps wool is 8 shillings a pound, Cotton 12, other articles in proportion. What can be done? Our money will soon be as useless as blank paper. Tis True I have not much to be anxious about, but it will soon take all I have to pay my day labourers, mowing 12 shillings a day, and much obliged to them to come at that. Butter is 3 shillings, cheeses 2, Mutton 18 pence, Beaf 18 pence, Lamb 1 & 4 pence. Corn at no price, none to be had. Barly 8 shillings a Bushel, Rye none, sold only by way of Barter. Sugar 15 pounds per hundred, Coffe 10 shillings per pound, Molasses 24 per Gallon, Rum 28 ditto. What is to become of sallery people? With Hard money not one article of the produce of this Country but what I could purchase cheeper than ever it was sold, nor do they value offering 8 dollors for one.
     Necessity is the Mother of invention. There is a Manufactory of Molasses set up in several Towns. Green corn Storks ground and boild down to Molasses, tis said an acre will produce a Barrel. I have seen some of it, it both tastes and looks like Sugar Bakers molasses.
     Tis confidently reported that How has landed his Troops between Philadelphia and Baltimore. We are anxious to hear. We have not had any late News from our Army at the Northward. The papers will inform you of several valuable prizes which have been sent in, and with their contents.
     Tis almost a fortnight since I wrote you before. I have had but one baulk from you. I mean a News paper without a Letter. Our good unkle to whom you wrote as he thought, was very eager to get his Letter. He heard of it and rode up in Town on purpose, but behold when he opend it a News paper presented itself. He wanted to know if you had not a House call’d a bettering House proper for persons who were out of their Senses.
     Adieu. I have nothing worth writing I think, and my Eyes are very weak which unfits me for writing much in the Evening.
     
      Believe me at all times yours ever yours,
      Portia
     
    